DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 03-23-2021. Claims 9-10 and 14-20 are currently pending. Claim 9 has been amended. 

Allowable Subject Matter
Claims 9-10 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Abe (US 2014/0220438) teaches a secondary battery that comprises a cathode (positive electrode) including an active material and a conductive polymer (paragraphs 56-57, 69) but fails to teach or fairly suggest that the conductive polymer contains polyaniline and at least one selected from the group consisting H2CO3, HCO3-, and CO32- as derivative of CO2 is adsorbed or doped in the conductive polymer, and the absorption spectrum for the positive electrode layer having the profile as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729